                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JASON CHRISTENSEN, an individual;

                   Plaintiff,                               8:17CV128

      vs.
                                              AMENDED PROGRESSION ORDER
CITY OF OMAHA, a political
subdivision of the State of Nebraska;

                   Defendant.



     IT IS ORDERED that the final progression order is amended as follows:

     1)     The jury trial of this case is set to commence before Laurie Smith
            Camp, Chief United States District Judge, in Courtroom 2, Roman L.
            Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
            Nebraska, at 9:00 a.m. on March 19, 2019, or as soon thereafter as
            the case may be called, for a duration of three (3) trial days. This
            case is subject to the prior trial of criminal cases and such other civil
            cases as may be scheduled for trial before this one. Jury selection
            will be held at the commencement of trial.

     2)     The Pretrial Conference is scheduled to be held before the
            undersigned magistrate judge on February 26, 2019 at 11:00 a.m.,
            and will be conducted by internet/telephonic conferencing. Counsel
            shall use the conferencing instructions assigned to this case to
            participate in the conference. The parties’ proposed Pretrial
            Conference Order and Exhibit List(s) must be emailed to
            zwart@ned.uscourts.gov, in either Word Perfect or Word format, by
            5:00 p.m. on February 22, 2019.

     3)     A status conference to discuss whether the parties are interested in
            ADR or, in the alternative, scheduling of the Pretrial Conference and
            Trial will be held with the undersigned magistrate judge on November
            20, 2018 at 1:00 p.m. by telephone. Counsel shall use the
            conferencing instructions assigned to this case to participate in the
            conference.

     4)     The deadline for completing written discovery under Rules 33 through
            36 of the Federal Rules of Civil Procedure is September 28, 2018.
            Motions to compel Rule 33 through 36 discovery must be filed by
            October 12, 2018.
     to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
     and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

     a. As limited to the treating medical and mental health providers
        plaintiff previously identified:       August 31, 2018
     b. For the defendant(s):                  October 1, 2018.
     c. For rebuttal:                          October 15, 2018.

6)   The deposition deadline is February 1, 2019.

7)   The deadline for filing motions to dismiss and motions for summary
     judgment is February 15, 2019.

8)   The deadline for filing motions to exclude testimony on Daubert and
     related grounds is February 15, 2019..

Dated this 20th day of November, 2018.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                   2
